Title: Thomas Jefferson to Christopher Clark, 26 January 1812
From: Jefferson, Thomas
To: Clark, Christopher


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 26. 12.
          
		  On a suggestion that it may be interesting to Capt Colin Buckner, & perhaps to yourself, I have been requested to make him the subject of a letter to you. my personal acquaintance with him is small. when Congress, towards the latter end of my administration, authorised the raising some new regiments, Capt Buckner was one of the competitors for a command I remember that his recommendations were among the most satisfactory that we recieved as to any character, and that he was one of the first to whom
			 it was decided to give a Captain’s commission. 
		  Colo Monroe’s recommendation of him from his personal acquaintance was strong & decisive.
		  
		  
		  from that time till I met with him on my late visit to Bedford I had no particular information respecting him. having seen him several times during that visit I was entirely impressed with the believed 
                  belief that he had entirely 
                  fully merited the favorable opinion which had led to the commissioning him. I have thought it a duty to bear witness to what I know of him, and shall be 
                  
                  gratified if it can be useful to him or to yourself. and avail myself of the occasion to assure you of my great esteem & respect
          
            Th:
            Jefferson
        